Ford, Judge:
The proper basis for dutiable purposes of one Eleroda D-l sparking machine and parts covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the Court, that:
1. The merchandise covered by the above appeal for reappraisement consists of one Eleroda D-l sparking machine, with accessories.
2. The merchandise was exported from Switzerland on or about November 25,1960.
3. Said merchandise is not on the Final List of the Secretary of the Treasury, T.D. 54521.
4. The proper basis of appraisement is export value, as defined in Section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
5. The issue in this case is the same in all material respects as the issued involved in United States v. Gehrig, Hoban and Co., Inc., 54 CCPA 129, C.A.D. 924.
6. The price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value less the amount described on the Special Customs Invoice as “agent’s discount” ($2,545.95).
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
Upon the record before the court, I find and hold that export value as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved merchandise, and that said value is the appraised value, less agent’s discount.
Judgment will be entered accordingly.